        Case 1:17-cv-05040-RA-KHP Document 275 Filed 11/27/19 Page 1 of 1



DYLAN P. KLETTER
dkletter@brownrudnick.com



November 27, 2019

                                                                                   11/27/2019

VIA ECF
Hon. Katharine H. Parker, U.S.M.J.
Daniel P. Moynihan U.S. Courthouse
500 Pearl Street, Room 750
New York, New York 10007

RE: Veerappan Subramanian v. Lupin, Inc.
        Civ. Action No. 17-5040-RA-KH_


Dear Judge Parker:

       Pursuant to your Honor’s Rules, Defendant and Counterclaim Plaintiff Lupin, Inc.
(“Lupin”) requests that the Court accept under seal Lupin’s response to the Sellers’ November
22, 2019 letter motion to compel, dated November 27, 2019 (the “Opposition Letter”).

        The Opposition Letter makes reference to certain confidential information with respect
to the Euticals Action, which has been redacted from the publicly filed version of the
Opposition Letter. Likewise, the Opposition Letter makes reference to certain testimony of
Mary Furlong, which has been designated Confidential and has been redacted from the publicly
filed version of the Opposition Letter. The information redacted from the Opposition Letter is
of a kind that has not been historically open to the press and the general public, and, thus, should
be filed under seal in accordance with the experience and logic test. See Bernstein v. Bernstein
Litowitz Berger & Grossman LLP, 814 F.3d 132 (2d Cir. 2016).

       In accordance with your Honor’s rules, Lupin has submitted the Opposition Letter and
the proposed redactions by email.

Respectfully,

BROWN RUDNICK LLP


                                               11/27/2019
/s/ Dylan P. Kletter
   Dylan P. Kletter
